
	
		II
		110th CONGRESS
		2d Session
		S. 2746
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Leahy (for himself
			 and Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 552(b)(3) of title 5, United States Code
		  (commonly referred to as the Freedom of Information Act) to provide that
		  statutory exemptions to the disclosure requirements of that Act shall
		  specifically cite to the provision of that Act authorizing such exemptions, to
		  ensure an open and deliberative process in Congress by providing for related
		  legislative proposals to explicitly state such required citations, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 OPEN FOIA Act of
			 2008.
		2.Specific
			 citations in statutory exemptionsSection 552(b) of title 5, United States
			 Code, is amended by striking paragraph (3) and inserting the following:
			
				(3)specifically
				exempted from disclosure by statute (other than section 552b of this title), if
				that statute—
					(A)(i)requires that the
				matters be withheld from the public in such a manner as to leave no discretion
				on the issue; or
						(ii)establishes particular criteria
				for withholding or refers to particular types of matters to be withheld;
				and
						(B)if enacted after
				the date of enactment of the OPEN FOIA Act of 2008, specifically cites to this
				paragraph.
					.
		
